                                                                                                                                                                            Exhibit
10.2

Pacific Office Properties Trust, Inc.
 
2008 Directors’ Stock Plan
 
Restricted Stock Unit Award Terms
 
The Participant specified below has been granted this Restricted Stock Unit
Award (“Award”) by Pacific Office Properties Trust, Inc., a Maryland corporation
(the “Company”), under the terms of the Pacific Office Properties Trust, Inc.
2008 Directors’ Stock Plan (the “Plan”).  The Award shall be subject to the Plan
as well as the following terms and conditions (the “Award Terms”):
 
Section 1. Award.  In accordance with the Plan, the Company hereby grants to the
Participant this Award of Restricted Stock Units (each, an “RSU”) where each
unit represents the right to receive one share of Stock in the future as set
forth in Section 2. This Award is in all respects limited and conditioned as
provided herein.
 
Section 2. Terms of Restricted Stock Unit Award.  The following words and
phrases relating to the grant of the Award shall have the following meanings:
 
(a) The “Participant” is [______________].
 
(b) The “Grant Date” is [______________].
 
(c) The number of “RSUs” is [______________].
 
Except where the context clearly implies to the contrary, any capitalized term
in the Award Terms shall have the meaning ascribed to that term under the Plan.
 
Section 3. Restricted Period.  The Award Terms evidences the Company’s grant to
the Participant as of the Grant Date, on the terms and conditions described in
the Award Terms and in the Plan, a number of RSUs, each of which represents the
right of the Participant, to receive a share of Stock free of restrictions once
the Restricted Period ends.
 
(a) Subject to Section 3(b) and 3(c), the “Restricted Period” for each RSU shall
begin on the Grant Date and end on [______________].
 
(b) Notwithstanding Section 3(a), the Restricted Period for the RSUs shall cease
immediately, and the RSUs shall become immediately and fully vested, upon (i)
upon the Participant’s involuntary Termination of Service following a Change in
Control, or (ii) upon the Participant’s Termination of Service due to Disability
or death.
 
(c) In the event the Participant’s Termination of Service occurs prior to the
expiration of the Restricted Period, other than as provided in subsection (b)
above, the Participant shall forfeit all rights, title and interest in and to
any RSU still subject to the Restricted Period as of the Participant’s
Termination of Service date.
 

--------------------------------------------------------------------------------


For purposes of the Award Terms:  “Disability” shall mean that a Participant (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering the Company’s employees.
 
Section 4. Settlement of Units.  Delivery of Stock or other amounts under the
Award Terms and the Plan shall be subject to the following:
 
(a) Delivery of Stock.  As soon as administratively practicable following the
earlier of the end of the Restricted Period the date of accelerated vesting as
described in Section 3, and in no case later than seventy-four (74) days after
the earlier of the end of the Restricted Period or the date of accelerated
vesting, the Company shall deliver to the Participant one share of Stock free
and clear of any Plan restrictions in settlement of each RSU.  Subject to the
preceding provisions of this paragraph, the delivery date of the shares shall be
determined in the discretion of the Committee.
 
(b) Compliance with Applicable Laws.  Notwithstanding any other provision of the
Award Terms or the Plan, the Company shall have no obligation to deliver any
Stock or make any other distribution under this Award or the Plan unless such
delivery or distribution complies with all applicable laws (including, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.
 
(c) Certificates.  To the extent that the Award Terms and the Plan provide for
the issuance of Stock, the issuance may be effected on a non-certificated basis,
to the extent not prohibited by applicable law or the applicable rules of any
stock exchange or similar entity.
 
Section 5. Withholding.  All deliveries of shares of Stock or cash pursuant to
this Award shall be subject to withholding of all applicable taxes, if any.  The
Company shall have the right to require the Participant (or if applicable,
permitted assigns, heirs or Designated Beneficiaries) to remit to the Company an
amount sufficient to satisfy any tax requirements prior to the delivery date of
any shares of Stock under this Award.  At the election of the Participant,
subject to the rules and limitations as may be established by the Committee,
such withholding obligations may be satisfied through the surrender of shares of
Stock which the Participant already owns, or to which Participant is otherwise
entitled under the Plan.
 
Section 6. Non-Transferability of Award.  During the Restricted Period, the
Participant shall not sell, assign, transfer, pledge, hypothecate, mortgage,
encumber or dispose of any RSUs granted under this Award.
 

--------------------------------------------------------------------------------


Section 7. Dividends.  The Participant shall be entitled to receive a payment
equal to any cash dividends and the value of any property distributions paid
with respect to the RSUs (other than dividends or distributions of securities of
the Company which may be issued with respect to its shares by virtue of any
stock split, combination, stock dividend or recapitalization – to the extent
covered in Section 3.3 of the Plan) that become payable during the Restricted
Period (“Dividend Equivalents”); provided, however, that no Dividend Equivalents
shall be payable to or for the benefit of the Participant with respect to record
dates for such dividends or distributions occurring prior to the Grant Date, or
with respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited the RSUs or the
RSUs have become void.  Dividend Equivalents shall be subject to the same
restrictions applicable to the underlying RSUs and shall be settled in cash at
the same time as the underlying RSUs.  Dividend Equivalents in respect of
dividends paid on the Stock on or after the earlier of the end of the Restricted
Period or the date of accelerated vesting, but before settlement thereof, will
be paid to the Participant at the same time as dividends are paid to holders of
shares of Stock.
 
Section 8. Voting Rights.  The Participant shall not be a stockholder of record
with respect to the RSUs during the Restricted Period and shall have no voting
rights with respect to the RSUs until a stock certificate has been duly issued
or the issuance has been effected on a non-certificated basis as provided
herein.
 
Section 9. Heirs and Successors.  The Award Terms shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.  If
any rights of the Participant or benefits distributable to the Participant under
this Award have not been settled or distributed, respectively, at the time of
the Participant’s death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of the Award Terms and the
Plan.  The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
as the Committee may require.  The designation of beneficiary form may be
amended or revoked from time to time by the Participant.  If a deceased
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been payable to the
Participant and shall be payable to the legal representative of the estate of
the Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the settlement
of Designated Beneficiary’s rights under this Award, then any rights that would
have been payable to the Designated Beneficiary shall be payable to the legal
representative of the estate of the Designated Beneficiary.
 
Section 10. Administration.  The authority to manage and control the operation
and administration of this Award and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Award as it has
with respect to the Plan.  Any interpretation of the Award Terms or the Plan by
the Committee and any decision made by it with respect to the Award Terms or the
Plan are final and binding on all persons.
 

--------------------------------------------------------------------------------


Section 11. Plan Governs.  Notwithstanding anything in the Award Terms to the
contrary, this Award shall be subject to the terms of the Plan, a copy of which
may be obtained by the Participant from the office of the Secretary of the
Company; and this Award is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the
Plan.  Notwithstanding anything in the Award Terms to the contrary, in the event
of any discrepancies between the corporate records and the Award Terms, the
corporate records shall control.
 
Section 12. Not an Employment Contract.  The Award will not confer on the
Participant any right with respect to continuance of service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Participant’s service at any time.
 
Section 13. No Rights As Stockholder.  The Participant shall not have any rights
of a stockholder with respect to the RSUs until a stock certificate has been
duly issued or the issuance has been effected on a non-certificated basis as
provided herein.
 
Section 14. Amendment.  The Award Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
 
Section 15. Governing Law.  This Award, the Plan, and all actions taken in
connection herewith shall be governed by and construed in accordance with the
laws of the State of Maryland without reference to principles of conflict of
laws, except as superseded by applicable federal law.
 
Section 16. Section 409A Amendment.  The Committee reserves the right (including
the right to delegate such right) to unilaterally amend the Award Terms without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section
409A.  Participant’s acceptance of this Award constitutes acknowledgement and
consent to such rights of the Committee.
 
[Signatures follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused the Award Terms to be executed in its
name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of the Award Terms.
 
Pacific Office Properties Trust, Inc.
 


By:                                                                          
Its:                                                                          




Participant




Date


 
